DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/19/22 have been fully considered but they are not persuasive. The art rejections still apply as presented previously. 
Applicant has filed a second RCE on 9/19/22 with the same sole independent claim 1 as originally filed on 5/2/19 despite the Office taking a clear position that the claim is anticipated by at least Paul ’099. Multiple interviews (on 8/31/21 and 5/18/22) have reiterated the position verbally that the claims as filed are not allowable. Applicant is encouraged to file a divisional application pursuing the withdrawn claims (as suggested by the Office previously) and/or filing an Appeal for the instant claims. 
Applicant asserts in the Remarks that Paul is not sufficiently specific. The Office has reiterated repeatedly that it is. Paul teaches the claimed compositions. It is the claims that are not sufficiently specific and are unreasonably broad. Applicant takes the position that the Examples of Paul should determine the specificity of the reference. Yet the claims recite ranges and are thus not specific themselves. It is the Office’s position that the ranges disclosed in paragraph 25 are specific enough to anticipate the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7, and 26-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paul (US 2014/0134099 A1).
Regarding claims 1 and 3-6, Paul discloses a composition comprising: 0 to 30 wt% nickel, 0 to 20 wt% iron, and 0 to 20 wt% magnesium oxide on an alumina (aluminum oxide) support of 20-90 wt% (paragraph 25). The instant claims’ percentages are based upon the catalyst composition without including the support while the percentages of Paul include the support. A composition of 25.7% Ni, 11.4% Fe, 20% MgO, and 42.9% AlO2 (within the ranges taught by Paul) is equal to 45% Ni, 20% Fe, and 35% MgO when not including the percentage of AlO2.
Regarding claim 7, Paul discloses a composition of 1% Ni, 1% Fe, and 1% MgO and 60% Al2O3 (within the ranges taught by Paul) which is a catalyst to substrate ratio of 5%.
Regarding claims 26-31, Paul discloses 0 to 30 wt% nickel, 0 to 20 wt% iron, and 0 to 20 wt% magnesium oxide (paragraph 25). These ranges encompass the claimed weight ratios.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725